DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10-13 and 18-19 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Whitton et al. (US 20170035527).
Regarding claim 1, Whitton teaches a phantom comprising: 
a first material 12 forming the phantom (para 31); 
a phantom identifier 18 comprising at least one unit marker, the at least one unit marker comprising a second material that is different from the first material in data of the phantom (para 32).
(Note: that functional recitations of “collected by the medical device, and the phantom identifier identifies a physical characteristic of the phantom with the at least one unit marker” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Regarding claim 2, Whitton teaches the first material is different from the second material in one or more of: density, electron density, magnetic moment, phantom shape, phantom dimension, elemental composition, attenuation, and mass (para 32).
Regarding claim 3, Whitton teaches the phantom identifier further comprises at least one reference marker 24 comprising the second material.
(Note: that functional recitations of “wherein the at least one reference marker is indicative of an orientation of the phantom identifier” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Regarding claim 4, Whitton teaches the at least one unit marker 18 24.
(Note: that functional recitations of “encodes an identification of the first material” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Regarding claim 6, Whitton teaches the at least one unit marker is located in a positional grid of the phantom identifier (figure 1 and 3).
(Note: that functional recitations of “to encode the identification of the first material in a positional grid as a binary unit value” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Regarding claim 7, Whitton teaches the at least one reference marker is physically larger than the at least one unit marker (figure 1 and 3).
Regarding claim 8, (Note: that functional recitations of “a first scan plane defined through the at least one reference marker and at least one unit marker; and a second scan plane defined through the first material of the phantom identifier at a position free from the at least one reference marker and the at least one unit marker” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Regarding claim 10, Whitton teaches the at least one unit marker is a void and the second material is air.
Regarding claim 11, Whitton teaches an anatomical phantom comprising a third material, within the first material.
(Note: that functional recitations of “wherein the unit markers of the phantom identifier encode an identification of the anatomical phantom, the first material, and the third material” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Regarding claim 12, Whitton teaches a method of phantom identification, the method comprising: obtaining an image of a phantom according to claim 1; 
identifying at least one unit marker in the image of the phantom; decoding a value encoded by the at least one unit marker; and identifying at least one physical characteristic of the phantom based upon the value (para 72-73).
Regarding claim 13, Whitton teaches the phantom identifier further comprises at least one reference marker the at least one reference marker 20 being distinct from the at least one unit marker in at least one of: a physical property or a position within the phantom, the method further comprising: identifying the at least one reference marker in the image of the phantom; and determining the image orientation based upon the identified at least one reference marker (para 30).
Regarding claim 18, Whitton teaches providing the phantom by providing a phantom base with a plurality of interchangeable phantom rods 60, each phantom rod of the plurality having a phantom identifier (figure 11).
Regarding claim 19, Whitton teaches identifying the at least one unit marker further comprises one or more of: determining a phantom size, determining a phantom model, determining a phantom alignment, determining a phantom rotation, and determining an appropriate scan plane in which to view the at least one unit marker (figure 1).
Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Uber et al. (US 20180242944).
Regarding claim 20, Uber teaches a phantom system comprising: 
a first phantom 128 formed of a first material; 
a first phantom identifier comprising a first at least one unit marker 120a, the first at least one unit marker comprising a second material that is different from the first material in data of the phantom collected by the medical device, and; 
a second phantom formed of a third material 122; 
a second phantom identifier comprising a second at least one unit marker 122, the second at least one unit marker comprising a fourth material that is different from the third material in data of the phantom collected by the medical device (para 84).
(Note: that functional recitations of “the first phantom identifier identifies a physical characteristic of the first phantom with the first at least one unit marker, the second phantom identifier identifies a physical characteristic of the second phantom with the second at least one unit marker” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Claim(s) 1, 3, 5 and 9 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Endo et al. (US 7510325).
Regarding claim 1, Endo teaches a phantom comprising: 
a first material 22 forming the phantom; 
a phantom identifier 21d comprising at least one unit marker, the at least one unit marker comprising a second material that is different from the first material in data of the phantom (figure 2).
(Note: that functional recitations of “collected by the medical device, and the phantom identifier identifies a physical characteristic of the phantom with the at least one unit marker” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Regarding claim 3, Endo teaches the phantom identifier further comprises at least one reference marker (another 21d) comprising the second material.
(Note: that functional recitations of “wherein the at least one reference marker is indicative of an orientation of the phantom identifier” have not been given patentable weight because they are directed to the operation of the apparatus and do not structurally distinguish the apparatus over the prior art. See MPEP 21 14).
Regarding claim 5, Endo teaches a label 11b secured to an end of the phantom, wherein the phantom identifier is internal to the phantom behind the label (figure 2).
Regarding claim 9, Endo teaches an end cap 21 secured to the phantom, wherein the end cap comprises the phantom identifier 21d.
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 14, the prior art fails to teach obtaining an image of the phantom further comprises: obtaining a first image of the phantom through a first scan plane, the first scan plane comprising the at least one reference marker and the at least one unit marker; and obtaining a second image of the phantom through a second scan plane, the second scan plane free from intersection with the at least one reference marker and at least one unit marker.
Regarding claim 15, the prior art fails to teach the at least one physical characteristic of the phantom is identified from the first image of the phantom; selecting at least one evaluation protocol based upon the at least one physical characteristic of the identified phantom; and analyzing the second image of the phantom according to the selected at least one evaluation protocol.
Regarding claim 16, the prior art fails to teach the phantom is a first phantom and further comprising: while obtaining the image of the first phantom, obtaining an image of a second phantom, the second phantom comprising: a third material forming the second phantom; and a second phantom identifier comprising at least one unit marker, the at least one unit marker comprising a fourth material that is different from the third material in data of the second phantom collected by the medical device, and the second phantom identifier identifies a physical characteristic of the second phantom with the at least one unit marker; identifying at least one unit marker in the image of the second phantom; decoding a value encoded by the at least one unit marker of the second phantom; and identifying at least one physical characteristic of the second phantom based upon the value.
Regarding claim 17, the prior art fails to teach identifying at least one physical characteristic of the phantom based upon the value comprises using a look-up table with the value to identify the at least one physical characteristic of the phantom.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884